Citation Nr: 1139115	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran had active military duty from February 1987 to February 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran cancelled his hearing before a member of the Board in Washington D.C. scheduled in July 2010.

In January 2011, the Board remanded the matter for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for a lumbar spine disorder.  The Board remanded the matter in January 2011 to secure an opinion as to whether was currently experiencing a chronic lumbar spine disability attributable to his period of service.

The Veteran was afforded a VA examination in March 2011.  However, such examination does not adequately comply with the Board's remand instructions.  Specifically, the VA examiner failed to obtain a history from the Veteran.  Moreover, the examiner indicated that an opinion could not be offered without resorting to speculation, but failed to explain why this was the case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Although the examiner indicated that there was a paucity of medical evidence since 1990, she did not address the Veteran's reported continuity of symptomatology dating back to his period of service.  Accordingly, the Board finds that the claims file should be reviewed by an examiner other than the one who performed the March 2011 examination, for the purpose of obtaining an opinion of etiology as to the Veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examiner other than the one who performed the March 2011 examination to review the claims folder.

Following a review of the relevant evidence in the claims file,  the examiner is requested to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current disorder of the lumbar spine began during service or is related to any incident of active service.  In this respect, the VA examiner should opine whether any current lumbar disability is consistent with the Veteran's 1990 in-service complaints of low back pain.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion provided.  If this inquiry cannot be answered without resorting to speculation, the examiner should explain exactly why it would be speculative to respond.

Finally, if it is determined that a physical examination should be performed in order to respond to this inquiry, then one should be arranged and all necessary tests should be conducted.  The claims file must be reviewed in conjunction with the examination and the examiner must address the question posed in the above paragraphs.

2.  Upon completion of the above, readjudicate the claim of entitlement to service connection for a lumbar spine disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


